ACCEPTED
                                                                                                                                        01-15-00260
                                                                                                                           FIRST COURT OF APPEALS
                                                                                                                                   HOUSTON, TEXAS
Appellate Docket Number: 01-15-00260-CV                                                                                         3/30/2015 4:50:24 PM
                                                                                                                                 CHRISTOPHER PRINE
Appellate Case Style:           Joan DeYoung, Stephen DeYoung, M.D., David DeYoung                                                            CLERK

                          Vs.
                                Judy Page Maynard, William L. Maynard, Maynard Properties, L.P.

Companion Case No.:
                                                                                                                    FILED IN
                                                                                                             1st COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                             3/30/2015 4:50:24 PM
Amended/corrected statement:                          DOCKETING STATEMENT (Civil)                            CHRISTOPHER A. PRINE
                                                                                                                     Clerk

                                          (to be filed in the court of appeals upon perfec tion of appeal under TRAP 32)

I. Appellant                                                                 11. Appellant Attorney(s)
[gl Person     D Organization (choose one)                                   ~       Lead Attorney
                                                                             First Name:          aniel
First Name:        Joan                                                      Middle Name: W.
Middle Name:                                                                 Last Name:         t:Jackson
Last Name:         DeYoung                                                   Suffix:
Suffix:                                                                      Law Firm Name:          e Jacksonl.aw Firm
Pro Se:   0                                                                  Address I :
                                                                             Address 2:
                                                                             City:              Houston
                                                                             State:     ~exas

                                                                             Telephone:
                                                                             Fax:
                                                                             Email:
                                                                             SBN:       00796817

I. Appellant                                                                 IL Appellant Attorney(s)
IZJ   Person   D   Organization (choose one)                                 D       Lead Attorney
                                                                             First Name:
First Name:                                                                  Middle Name:
Middle Name:                                                                 Last Name:
Last Name:         DeYoung, M.D.                                             Suffix:
Suffix:                                                                      Law Firm Name: ff e Jackson I.::aw Firm
Pro Se:   0                                                                  Address I:
                                                                             Address 2:




                                                                  Page 1 of 10
                                                      City:               }.I;o uston

                                                      State:                               Zip+4 :   ,._7...,.0=2._
                                                                                                                 7 _ _ ____.
                                                      Telephone:                                 ext.
                                                      Fax:
                                                      Email:

                                                      SBN:        00796817

I. Appellant                                          II. Appellant Attorney(s)

~ Person      D   Organization (choose one)           D       Lead Attorney
                                                      First Name:         Daniel
First Name:       David                               Middle Name:        "&l.
Middle Name:                                          Last Name:

Last Name:                                            Suffix:
Suffix:
Pro Se:   Q                                           Address 1:          6900 Essex Lane Suite 1116
                                                      Address 2:

                                                      City:

                                                      State:     Texas
                                                      Telephone:
                                                      Fax:
                                                      Emai l:

                                                      SBN:

TII. Appellee
~ Person       00rganization (choose one)            ~        Lead Attorney
Organization Name:                                    First Name:
First Name:                                           Middle Name: N.
Midd le Name: L.

Last Name:
                  ---                                 Last Name:

                                                      Suffix:
Suffix:
Pro Se:   Q                                          Address 1:

                                                     Address 2:
                                                     C ity:
                                                     State:        exas
                                                     Telephone:           1713-979-4691
                                                     Fax:        ~ 13-979-4440

                                                     Emai l:     gjones@g!.1.ilaw.net _ _ _ _ _ _ _ _ _ _ _ ___.



ill. Appellee
                                                     SBN:        10889450
                                                                          -----------
                                                      JV. Appellee Attorney(s)
~ Person       00rgan ization (choose one)           D        Lead Attorney
                                                     First Name:          iWilliarn
First Name:       M'illiarn                          Midd le Name:
                                              Page 2of10
                                          Last Name:
Last Name:      Ma)'.nard                 Suffix:

Suffix: -
Pro Se:   @                               Address I:
Address I :                               Address 2:
Address I:                                City:
                                          State:
                                          Telephone:
                            ext.           Fax:
Fax:                                       Email:

Email:                                    SBN:

III. Appellee                              IV. Appellee Attorney(s)
D   Person                                D       Lead Attorney


First Name:
Middle Name:
                                          First Name:
                                          Middle Name:

                                           Last Name:
                                                             __
                                                             iWilliam
                                                             ~~~~~~~--~~~~~~~~--


                                                             L.   ......_




Last Name:                                Suffix:
Suffix:
Pro Se:   O                               Address I:         1300 Post Oak Blvd., Suite 2500

                                          Address 2:
                                          City:              Houston
                                                                        ---
                                          State:
                                          Telephone:
                                                        ---
                                                     Wexas


                                          Fax:       7 13-960-1527
                                          Email:
                                          SBN:




                                   Page 3of10
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case):
                                                                               Type of judgment: Swnm!!!)'. Judgm~  ...n-.t_ _ _ _ _ _ _ _ _ _ _~_.
                                                                                                                _...e


Date notice of appeal filed in trial court: March 19                      5_ _~---'
                                                   -;.;...;;2;;..;0;..;;l.:;.
1f mailed to the trial court clerk, also give the date mailed:         ~-------~-

Interlocutory appeal of appeal able order:      D Yes       i:g] No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):               D    Yes i:g] No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):                0Yes ~No

Permissive? (See TRAP 28.3):                     D Yes       i:g] No




Agreed? (See TRAP 28.2):                         D    Yes i:g] No




Appeal should receive precedence, preference, or priority under statute or rule:                          D Yes         i:g] No
If yes, please specify statutory or other basis for such status:
                                                                  -~-~-~~------..... ~--........"l:"l".,.,....,...,,..........,.~.....,,,.,.,.,,.,,....-.:w-~--,.....,._,,..,~....................,~~


Does this case involve an amount under $100,000?              D   Yes ~No
Judgme nt or order disposes of all parties and issues:        D   Yes i:g]No
Appeal from final judgment:                                   i:g] Yes    D No
Does the appeal involve the constitutionality or the validity ofa statute, rule, or ordinance?                              D     Yes [g]No

VJ. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  0Yes i:gj No                      If yes, date filed:

Motion to Modify Judgment:             0Yes       i:gj No                If yes, date filed:
Request for Findings of Fact           0Yes i:gj No                      If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:
                                       0Yes       rgj No                 If yes, date filed:

Motion under TRCP 306a:
                                       D   Yes rgj No                    If yes, date filed:

Other:                                 0Yes rgj No
If other, please specify:

VIl. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:       D Yes      rg] No                If yes, date filed:

Contest filed in trial court:         0Yes       D No                  If yes, date filed:

Date ruling on contest due:

Ruling on contest:    D Sustained          D Overruled                 Date of ruling:

                                                                         Page 4of 10
VITI. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy wh ich might affect this appeal?       0Yes cgj No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                          Bankruptcy Case Number:




TX. Trial Court And Record

Court:                                                               C lerk's Record:
County: Harris                                                       Trial Court Clerk:     cgj District   D   County
Trial Court Doc ket Number (Cause No.): :2012- 2321                  Was clerk's record requested?         cgj Yes   D   No

                                                                     If yes, date requested: March 19, 2015
Trial Judge (who tried or di sposed of case):                        If no, date it w ill be requested:
First Name:        Brent                                             Were payment arrangements made w ith clerk?
Middle Name:                                                                                                    cgjYes 0No 0Indigent
Last Name:         Gamble
                                                                     (Note: No request required under TRAP 34.S(a),{b))
Suffix:
Address I:         QOI Caroline

Address 2:         13tn Floor
City:              Houston
State:    lfexas                      Zip + 4: 77002
Telephone:     713-368-6400             ext.
Fax:
Email :




Reporter's or Recorder's Record:

Is th ere a reporter's record?         0 Yes cgj No
Was reporter's record requested?       0Yes IZ!No

Was there a reporter's record electronically recorded? O Yes [gJ No
If yes, date requested:

lfno, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? 0Yes i:gJ No Otndigent




                                                              Page 5of 10
[gl Court Reporter                       0     Court Recorder
0   Official                             0     Substitute



First Name:        Annette
Middle Name:
Last Name:         Peltier
Suffix:
Address 1:
Address 2:         13th Floor
City:              Houston
State:    Texas                       Zip + 4: 77002
Telephone:       7 13-368-6409          ext.
Fax:
Email:

X. Supersedeas Bond

Supersedeas bond filed: 0 Yes [gl No             If yes, date tiled:

Will tile:   0   Yes [g] No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?          0   Yes [gl No
If yes, briefly state the basis for your request:


XO. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, Sth, 6th, 8th, 9th, I Otb, 11th, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred to mediation?
                                                      D     Yes [gl No

If no, please specify:parties previously mediated and were unable to resolve difil!ute.
Has the case been through an ADR procedure? [g!Yes              0      No
If yes, who was the mediator? David Mathiesen
                                                     ----~~~~--~--~~----~~-~~~~~-----~---
What type of ADR procedure?          ediation
At what stage did the case go through ADR?          [gl Pre-Trial      D    Post-Trial   D   Other
If other, please specify:
Type of case? CQlP.Q.ratio &all!Jl; Partnership
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Summary judgment was Improperly granted as to claims that were the subject of the motion for summary judgment and as to claims de enaants ai
move on. Reversal and remand for trial on the merits.
How was the case disposed of'?       Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. laintiffs' claims were dismissed.
If money judgment, what was the amount? Actual damages:                 $_0_.0_0_ _ _ _ _ __



                                                                       Page 6of 10
Attorney's fees (trial):    $0.00
Attorney's fees (appellate):   $0.00
                                    ----~-
Other:
           --------------
           $0.00




Will you challenge this Court's jurisdiction?       D Yes     [gJ No
Does judgment have language that one or more parties "take nothing"?           D   Yes [g] No
Does judgment have a Mother Hubbard clause?         D Yes     [g] No

Other basis for finality?   Jydge indicated at .the March 13th status conference t}Jat l]_e intended th~ Fel,iruary, 17_, 20 5 order to be final.
Rate the complexity of the case (use 1 for least and 5 for most complex):        D    I [g] 2    D 3 D 4 D5
Please make my answer to the preceding questions known to other parties in this case.              [g] Yes   D   No
Can the parties agree on an appellate mediator?     D Yes     [g] No
If yes, please give name, address, te lephone, fax and emai l address:
Name                             Address
                                                                       ______
                                                                Telephone
                                                                                          ,_,,
                                                                                                 Fax                         Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



Xlll. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 01-13-00365-CV                                                        Trial Court: r270th District Court

  Style:    Joan DeYoung, Stephen DeYoung, M.D., and DavidDeYoung

     Vs. Beirne, Maynard & Parsons, LLP




                                                                  Page 7of10
XIV. Pro Bono Program: (Complete section ifflling in tlte 1st, 3rd, 5th, or      14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civi l appeals with appellate counsel who w ill represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. lfa case is selected by the Committee, and can be matched
with appellate counsel, that counsel w ill take over representation of the appellant or appe llee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly,. you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes ~ No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?    D Yes ~ No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and th e information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of lndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             ~ Yes D No


These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at lllip ://aspe. hhs.~ov/povcrt\ /06pove nv. shtm l.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? D Yes ~No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at l!Up://\\'w\1 .tcx -<1J)p.or~. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the app licable standard ofreview, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).
Summary judgment was improperly granted as to claims that were the subject of the motion for summary judgment and as to claims
defendants did not move on. Reversal and remand for trial on the merits.




XV. Signature




Signature of counsel (or prose party)                                                     Date:            March 30, 2015



                                                                                          State Bar No.:
                                                                                                                 -------
                                                                                                           00796817



Electronic Signature:
    (Optional)




                                                               Page 8of10
XVI. Certificate of Service
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or j udgment as follows on    arch 30 2015



Signature of counsel (or prose party)                                     Electronic Signature: Isl Daniel W. Jackson
                                                                                (Optional)

                                                                          State Bar No.:     00796817 --~-...__,
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           ( 1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:



First Name:        Gregory

Middle Name:       N.
Last Name:         Jones
Suffix:
Law Firm Name:

Address 1:         2323 S. SlieP.liero, 14tli Floor
Address 2:

City:              Houston
State     lfexas                        Z ip+4:   77019
Telephone:                             ext.
Fax:

Email:



Please enter the following for each person served:




                                                               Page 9of10
Date Served:
Manner Served: f:mail

First Name:         William
                    --~~~~~~~~~~~~~~~-



Mid d Ie Name:      L.


Suffix:
Law Firm Name:
Address I:          1300 Post Oak Boulevard, Suite 2500
Address 2:
City:               Houston
State        exas                     Zip+4:   77056
Telephone:          17 13-623-0887   ext.
Fax:      713-960-1527
Email:    wmaynard@bmpllP..COm
If Attorney, Representing Party's Name: William L. Maynard, Maynard Properties, LP




                                                           Page 10of10